DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Regarding claim 1, line 5, the term “PD” should be spelled out. Similar issue exists in claims 2-5.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over the U.S. Patent No. 10,939465. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application
Patent No. 10,939465


1. A wireless communication system comprising: an access point (AP) that belongs to a Basic Service Set (BSS); and a terminal (STA) that belongs to the AP, wherein the AP is configured to instruct the STA to set a setting associated with Overlapping BSS (OBSS)_PD-based Spatial Reuse (SR) to on, and the STA is configured to: receive an inter-BSS frame and, based on the setting, not update a Basic Network Allocation Vector (NAV) used for virtual carrier sense; and receive an intra-BSS frame and, based on the intra-BSS frame, update an intra-BSS NAV used for virtual carrier sense.
1. A wireless communication system comprising: an access point (AP) that belongs to a Basic Service Set (BSS); and a terminal (STA) that belongs to the AP, wherein the AP is configured to instruct the STA to set a settings associated with Overlapping BSS (OBSS) Power Detect (PD)-based Spatial Reuse (SR) that includes a function of performing adjustment so as to avoid interference between the BSS and the OBSS to on, and the STA is configured to: receive an inter-BSS frame and, based on the setting, not update a Basic Network Allocation Vector (NAV) used for virtual carrier sense; and receive an intra-BSS frame and, based on the intra-BSS frame, update an intra-BSS NAV used for virtual carrier sense.

Claim 1 is rejected based on claim 1 of the Patent.

2. An access point (AP) belongs to a Basic Service Set (BSS) including the AP and a terminal (STA), wherein the AP is operable to perform an Overlapping BSS (OBSS)_PD-based Spatial Reuse (SR), the AP comprising: a memory configured to store instructions; and at least one processor configured to process the instructions to: instruct the STA to set a setting associated with the OBSS_PD-based SR to on to cause the STA to not update a Basic Network Allocation Vector (NAV) used for virtual carrier sense based on the setting in a case where the STA receives an inter-BSS frame, and cause the STA to update an intra-BSS NAV used for virtual carrier sense based on an intra-BSS frame in a case where the STA receives the intra-BSS frame.
2. An access point (AP), wherein the AP is operable to perform an Overlapping Basic Service Set (BSS) Power Detect (PD)-based Spatial Reuse (SR) that includes a function of performing adjustment so as to avoid interference between a BSS including the AP and a STA and an Overlapping BSS (OBSS) which is overlapped to the BSS, the AP comprising: a memory configured to store instructions; and at least one processor configured to process the instructions to: instruct the STA to set a settings associated with the OBSS_PD-based SR to on to cause the STA to not update a Basic Network Allocation Vector (NAV) used for virtual carrier sense based on the setting in a case where the STA receives an inter-BSS frame, and cause the STA to update an intra-BSS NAV used for virtual carrier sense based on an intra-BSS frame in a case where the STA receives the intra-BSS frame.

Claim 2 is rejected based on claim 2 of the Patent.

3. A terminal (STA) included in a Basic Service Set (BSS) including an access point (AP) and the STA, the STA comprising: a memory configured to store instructions; and at least one processor configured to process the instructions to: receive an inter-BSS frame and, based on a setting which is set to on, wherein the setting is associated with Overlapping BSS (OBSS)_PD-based Spatial Reuse (SR), not update a Basic Network Allocation Vector (NAV) used for virtual carrier sense; and receive an intra-BSS frame and, based on the intra-BSS frame, update an intra-BSS NAV used for virtual carrier sense.
3. A terminal (STA) in a wireless communication system, the wireless communication system including an access point (AP) that belongs to a Basic Service Set (BSS) and the STA that belongs to the AP, the STA comprising: a memory configured to store instructions; and at least one processor configured to process the instructions to: receive an inter-BSS frame and, based on a settings which is set to on, wherein the setting is associated with Overlapping BSS (OBSS) Power Detect (PD)-based Spatial Reuse (SR) that includes a function of performing adjustment so as to avoid interference between the BSS and an OBSS which is overlapped to the BSS, not update a Basic Network Allocation Vector (NAV) used for virtual carrier sense; and receive an intra-BSS frame and, based on the intra-BSS frame, update an intra-BSS NAV used for virtual carrier sense.

Claim 3 is rejected based on claim 3 of the Patent.

4. A communication method performed by an access point (AP), wherein the AP belongs to a Basic Service Set (BSS) including the AP and a terminal (STA) and wherein the AP is operable to perform an Overlapping BSS (OBSS)_PD-based Spatial Reuse (SR), the communication method comprising: instructing the STA to set a setting associated with the OBSS_PD-based SR to on to cause the STA to not update a Basic Network Allocation Vector (NAV) used for virtual carrier sense based on the setting in a case where the STA receives an inter-BSS frame; and causing the STA to update an intra-BSS NAV used for virtual carrier sense based on an intra-BSS frame in a case where the STA receives the intra-BSS frame.
5. A communication method performed by an access point (AP), wherein the AP is operable to perform an Overlapping Basic Service Set (BSS) Power Detect (PD)-based Spatial Reuse (SR) that includes a function of performing adjustment so as to avoid interference between a BSS including the AP and a STA and an Overlapping BSS (OBSS) which is overlapped to the BSS, the communication method comprising: instructing the STA to set a settings associated with the OBSS_PD-based SR to on to cause the STA to not update a Basic Network Allocation Vector (NAV) used for virtual carrier sense based on the settings in a case where the STA receives an inter-BSS frame, and cause the STA to update an intra-BSS NAV used for virtual carrier sense based on an intra-BSS frame in a case where the STA receives the intra-BSS frame.

Claim 4 is rejected based on claim 5 of the Patent.

5. A communication method performed by a terminal (STA) included in a Basic Service Set (BSS) including an access point (AP) and the STA, the communication method comprising: receiving an inter-BSS frame and, based on a setting which is set to on, wherein the setting is associated with Overlapping BSS (OBSS)_PD-based Spatial Reuse (SR), not updating a Basic Network Allocation Vector (NAV) used for virtual carrier sense; and receiving an intra-BSS frame and, based on the intra-BSS frame, updating an intra-BSS NAV used for virtual carrier sense.
6. A communication method performed by a terminal (STA), the communication method comprising: receiving an inter-BSS frame and, based on a settings which is set to on, wherein the setting is associated with Overlapping BSS (OBSS) Power Detect (PD)-based Spatial Reuse (SR) that includes a function of performing adjustment so as to avoid interference between the BSS and an OBSS which is overlapped to the BSS, not updating a Basic Network Allocation Vector (NAV) used for virtual carrier sense; and receiving an intra-BSS frame and, based on the intra-BSS frame, updating an intra-BSS NAV used for virtual carrier sense.

Claim 5 is rejected based on claim 6 of the Patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chitrakar et al. (Pub No.: 2019/0200387) discloses the communication apparatus comprises a receiver which, in operation, receives a PHY layer Data Unit that includes a duration field; Physical (PHY) layer circuitry which, in operation, issues a PHY-CCA (clear channel assessment) primitive parameter indicating bandwidth information on a busy or idle state for each subchannel within an operating bandwidth; and Media Access Control (MAC) circuitry which, in operation, updates a Network Allocation Vector (NAV) value based on the duration information and, in operation, determines busy/idle state of at least one subchannel, wherein the MAC circuitry, in operation, controls transmission of the HE TB PHY layer Data Unit based on the updated NAV value and the busy/idle state of the at least one subchannel, and controls the PHY circuitry to have the HE TB PHY layer Data Unit transmitted when the at least one subchannel is considered idle, regardless of whether the primary subchannel is busy or not.
Kim et al. (Pub No.: 2020/0359418) discloses in the wireless LAN system, the station STA receives a frame and updates a corresponding Inter-BSS Network Allocation Vector (NAV) or Intra-BSS NAV according to whether the frame is an Inter-BSS (Basic Service Set) frame or an Intra-BSS frame. If the received frame cannot be distinguished from the Inter-BSS frame or the Intra-BSS frame, it updates the Inter-NAV, and after receiving the frame that cannot be distinguished from the Inter-BSS frame or the Intra-BSS frame, it receives the CF-End frame, and then the corresponding NAV is reset.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464